Title: To James Madison from the Republican Meeting of Cecil County, Maryland, [22 February] 1810
From: Republican Meeting of Cecil County, Maryland
To: Madison, James


Sir,[22 February 1810]
Whilst faction with unblushing opposition to the constituted authorities of our country, stalks abroad in the persons of the advocates for national submission, and the adherents of Mr. Jackson; the republicans of Cecil county who have assembled at Elkton to commemorate the birth-day of the illustrious Washington, think it a duty that they owe to themselves and their country, to assure you that you possess their unequivocal approbation of your private and political conduct, and that they are determined to support the government of their choice at the risque of their lives and fortunes. We properly appreciate our chartered right of freely discussing the measures of government, but valuable as this privilege is, we would draw a line between those who do not approve of all the measures of your administration, and those who attempt to palliate, nay, justify foreign aggression and insult, and who losing sight of all sense of national honour openly adulate a discarded minister.
The present unhappy commercial war has drawn us into a most awful crisis, from which we believe we can only be extricated by the most prompt and energetic measures of the general government. We dread an European peace before our rights and just claims are recognized, and we believe that if we do not at this time establish the dignity of our national character by heroic firmness, and our commercial rights by express and well defined treaties, the opportunity will be ever lost.
We regret that our claims, reasonable, equitable and just, have not been clearly stated, and in the most plain language, not only as a source of correct information to the citizens of these U. States; but, as a sine qua non to the rulers of Europe; and with an express declaration by our national legislature, that upon such claims being recognized by either of the belligerents, the whole energies of our country shall be called forth to maintain the contract, and that we will declare out of our protection the persons who may be detected in violating the treaty.
We believe with General Washington “It is our true policy to steer clear of permanent alliances with any portion of the foreign world;” that we understand our own interests, and are capable of managing our own national concerns; and when the protection of any power is necessary we shall know how to ask it, but what sir, is our boasted independence if we are the sport of orders and decrees, and of what consequence is it to us as a nation, which of the belligerents shall first acknowledge our rights by a manly unreserved treaty? Let Great Britain, if the expression pleases her, fight for her “own existence,” and may heaven grant her success—Let France contend against coalitions formed to blot her from the map of Europe, and may she be victorious; but, there cannot be any sound reason why we should be involved in the hostilities of these nations, nor to use another sentiment of the immortal Washington, “why we should forego the advantages of our own peculiar situation, why we should quit our own to stand upon foreign ground, why by interweaving our destiny with that of any part of Europe, we should entangle our peace and prosperity in the toils of European ambition, rival-ship, interest, humor or caprice.” We wish to assure you sir, that the general government has nothing to dread from the disaffected; they are clamorous, but not numerous, and it is only owing we believe to the temporising indecision of congress, that they are not left in a minority too inconsiderable to be entitled even to the name of a party.
Should hostilities commence between the United States and Great Britain; much as we shall regret the necessity, yet one desirable result will follow, it will unite the friends of our republican form of government by whatever names they may be distinguished, and such characters as were deemed tories during our revolutionary struggle will be indebted to political justice for a mere legal distinction; and while some of the advocates for our national degradation & submission, will fly from our shores to join the standard of our enemies; others will become victims of their treason, and the pitiful residue will skulk into retirement to escape from the penalties of the law, and to conceal themselves from an offended people.
The great body of our citizens know the value of liberty, and how important it is that they should submit to every sacrafice to preserve their independence and to hand it down unimpaired to posterity. Our country is rich, our population great, our resources many, and with grateful recollection of Thomas Jefferson our late president, we can boast that we are unincumbered with debt and our credit high. The American people have not been called upon to gratify the waste of an extravagant administration; and this assures to you, that when there is real necessity, they will cheerfully grant the reasonable requisition of an enlightened, virtuous and patriotic government.
Continue then sir in the path you have trod, to defend the honour and the rights of the United States, and you may confidently rely upon the virtue and resources of the American people.
We are sir in behalf of our constituents, and personally with sentiments of the highest respect, Your obt. humble servants,

Danl. Sheridine, Chairman.
James Sewall, Sec’ry.

